Mr. R. L. "Bob" Lattimore    Opinion No. c-61
Criminal District Attorney
Hidalgo County               Re:   Whether a Tax Assessor and
Edinburg, Texas                    Collector is authorized to
                                   issue a 30 day temporary
                                   registration permit to a non-
                                   resident trucker, under the
                                   stated conditions and related
Dear Mr. Lattimore:                question.
     You have asked this office the following questions:
          "1. Is the Tax Assessor and Collector of
     Hldalgo County authorized to issue a thirty-
     day temporary registration permit under Section
     2A of Article %27b, P.C., to a nonresident
     trucker who complies with every requirement of
     said Section 2A for the issuance of such per-
     mit but does not disclose whether or not he is
     a motor carrier or contract carrier, as those
     terms are defined in Article glib of the Texas
     Penal Code, (sic) so as to fully inform such
     Tax Assessor and Collector as to whether such
     applicant is entitled to operate in the State
     of Texas under such permit as issued?
         "2 . If your answer to Question NO. 1 is
    In the affirmative, then Is it your opinion
    that the State Highway Department of Texas,
    under the present law, could require such ln-
    formation to be disclosed before such a tem-
    porary permit would Issue?"
     The pertinent parts of Section 2A of Article 82713of Ver-
non's Penal Code are as follows:
          "To expedite and facilitate, during the
     harvesting season, the harvesting and market-
     ing of wheat, oats, rye, barley, grain sorghums,
     flax, rice; vegetables in bulk, field crates,
     or bags, produced In this State, the Department
     Is authorized to Issue to a nonresident owner
     a thirty (30) day temporary registration permit

                              -294-
Mr. R. L. "Bob" Lattlmore, Page 2    (C-61   )


    for any truck, truck-tractor, trailer or semi-
    trailer to be used in the movement of such
    commodities from the place of production to
    market, stora e or railhead, not more than
    seventy-five 775) miles distant from such
    place of production.
         "To expedite and facilitate, during the
    harvesting season, the harvesting and move-
    ment of farm products produced outside of'Texas
    but marketed or processed In Texas or moved to
    points in Texas for shipment, the Department
    is authorized to issue to a nonresident owner
    a thirty (30) day temporary registration per-
    mit for any truck, truck-tractor, trailer or
    semi-trailer to be used in the movement of
    such farm commodities from the point of entry
    Into Texas to market, storage, processing
    plant, railhead or seaport not more than
    eighty (80) miles distant from such point of
    entry into Texas. All mileages and distances
    referred to herein are State Highway mileages.
    Before such temporary registration provided
    for In this paragraph may be issued, the ap-
    plicant must present satisfactory evidence
    that such motor vehicle is protected by such
    Insurance and in such amounts as may be des-
    cribed In Section 5 of the Texas Motor Vehi-
    cle Safety-Responsibility Act (Article 670lh,
    Vernon's Texas Civil Statutes) as it is now
    written or as It may hereafter be amended,,and
    such policies must be issued by an Insurance
    company or surety company authorized to write
    Motor Vehicle Liability Insurance in this
    State; and that such vehicle has been inspect-
    ed as required under the Uniform Act Regulating
    Traffic on Highways in Texas (Article XV of
    Article 6701d, Vernon's Texas Civil Statutes)
    as it is now written OP as it may hereafter
    be amended.
         "The Department is authorized to pre-
    scribe the form of the application and the
    information to be furnished therein for such
    temporary registration permits. If the appll-
    cation is granted, the Department shall issue
    a special distinguishing insignia which must
    be attached to such vehicle in lieu of the
    regular Texas Highway registration plates.

                             -275-
Mr. R. L. "Bob" Lattlmore, Page 3   (C-61   )


     Such special insignia shall show Its expira-
     tion date. The temporary registration permit
     fee shall be one-twelfth (l/12) of the annual
     Texas registration fee for the vehicle for
     which the special permit is secured.
          "The temporary permits herein authorized
     shall be issued only when the vehicle for
     which said permit is Issued Is legally regis-
     tered in the nonresident owner's home State or
     Country for the current registration year; and
     said permit will remain valid only so long as
     the home State or Country registration is valid;
     but in any event the Texas temporary registra-
     tion permit will expire thirty (30) days from
     the date of issuance. Not more than three (3)
     such temporary registration permits may be is-
     sued to a nonresident owner during any one (1)
     vehicle registration year in the State of Texas.
     A vehicle registered under the terms of this
     Act may not be operated in Texas after the ex-
     piration of the temporary permit unless the non-
     resident owner secures a second temporary permit
     as provided above, OP unless the nonresident
     owner registers the vehicle under the approprl-
     ate Texas vehicular registration statutes, appli-
     cable to residents, for the remainder of the
     registration year. No such vehicle may be re-
     gistered with a Texas farm truck license.


          "Nothing in this Act shall be construed to
     authorize such nonresident owner or operator to
     operate or cause to be operated any of such ve-
     hicles in this State in violation of Acts, 1929,
     Forty-first Legislature,,Chapter 314, as amended
     (Article glib, Vernon's Civil Statutes) or any
     of the other laws of this State."
     Section 3 of Article %27b, Vernon's Penal Code, provides
in ,partas follows:


          "This Act applies to registration of vehl-
     cles only, and nothing herein shall be construed
     to authorize the operation or movement of any
     vehic:Lein this State in ViolatLon of any other

                            -296-
Mr. R. L. "Bob" Lattimore, Page 4    (C-61   )


     laws of this State."
     We can find no cases interpreting the statutes insofar as
your questions are concerned. In 1947 in Opinion No. V-66 we
held that:
          "Trailers and semi-trailers as defined
     In Article %27b, Section 1, V. A. P. C., that
     are owned by nonresidents and used in trans-
     portation for compensation or hire over the
     public highways of Texas cannot obtain a 'tern-
     porary registrationcertificate' as provided
     for in Article %27b, supra, but in order for
     their operation to be lawful, such trailers
     and semi-trailers must be registered in accord-
     ance with Texas Laws regarding the registra-
     tion of commercial vehicles."
The language of the statute has been changed since then and the
conclusion in that opinion does not apply under the present law.
For this reason we overrule that opinion insofar as the above
language is concerned. Section 2a authorizes the issuance of
thirty (30) day temporary registration permits when; (1) satis-
factory evidence that such motor vehicle Is protected by insur-
ance as set out in the statute, and (2) such motor vehicle has
been inspected as required by the uniform act regulating traf-
fic on highways in Texas. The Act further provides that the
temporary permit "shall be issued only when the vehicle for
which said permit Is issued is legally registered In the nonre-
sident owner's home State or Country for the current registra-
tion year." We can find no requirement In the statute that
the State Highway Department or the Tax Assessor and Collector
of the county is authorized or permitted to add any additional
requirements as a prerequisite to the Issuance of these certi-
ficates nor can we find any place in the statute where the du-
ty is placed upon the Tax Assessor and Collector to see that
no certificates are issued except to those who disclose whether
or not they are motor carriers or contract carriers as defined
in Article glib, Vernon's Civil Statutes. Article 82713is a
registration statute only and does not affect the regulation
of motor carriers for hire. The enforcement of Article glib,
Vernon's Annotated Civil Statutes, is made a duty of the Rail-
road Commission of Texas and the Department of Public Safety
of Texas by Articles glib, Vernon's Civil Statutes, and 169Ob,
Vernon's Penal Code, and not the duty of the Tax Assessor and
Collector or the State Highway Department. We are, therefore,
of the opinion that the Tax Assessor and Collector must issue
the certificates provided the conditions stated in the statute
as set out above are complied with.

                             -297-
Mr. R. L. "Bob" Lattlmore, Page 5   (C-61   )


     According to the terms of Article %27b, Section 2a, as
quoted above, the form of the application and the Information
to be required of the applicant is placed within the discre-
tion of the State Highway Department. The State Highway De-
partment may, under the present law, require the applicant
to state whether or not he Is a motor carrier or contract
carrier as defined in Article glib; however, whether or not
they require such information is entirely within their dls-
cretion.
                     SUMMARY
          The Tax Assessor and Collector of Hidalgo
     County must issue a thirty (30) day temporary
     registration permit under the provisions of
     Section 2a of Article %27b, Vernon's Penal Code,
     to nonresident truckers who comply with the re-
     quirements set out in that section.
          The State Highway Department may require
     the applicant to state whether or not he is a
     motor carrier or contract carrier as defined
     in Article glib, Vernon's Civil Statutes, how-
     ever, whether or not such information is re-
     quired rests entirely within the discretion of
     the State Highway Department.
                            Yours very truly,




                               Assistant Attorn y Genera
NVS:nss
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Scott Garrison
Edward R. Moffett
Malcolm Quick
APPROVED FOR THE ATTORNEY GENERAL
BY: Stanton Stone




                            -298-